Per curiam.
Whatever might have been the rights of the respective classes of creditors, had the partners not elected to retain their equities between themselves, it is certain that if they have not waived them, the joint creditors are entitled to priority of payment out of the joint effects, and the separate creditors are entitled, on the principle of Bell v. Newman, to payment-in the same degree out of the separate effects. Now it appears that that is just the result which the partners intended to produce. They assigned their effects, both joint and several, in trust to pay their creditors “ in' just and ratable proportion, according to the several and respective debts justly due and owing.” If the first part of the *319sentence intended to secure equality of distribution, without regard to classes, it would have been tautologous and unnecessary to say any thing about “ several and respective debtsand as we are bound to give those words a meaning and an effect if we can, we must suppose they were used in order to preserve the distinction between joint and separate creditors. The clause, immediately following, which excludes preference or priority, evidently has regard to creditors of the same stamp. One of the partners has neither separate property nor separate creditors; and the separate creditors of the other will come in on his separate effects. The assignment, therefore, is not void.
Judgment reversed.